Name: 78/124/EEC: Commission Decision of 28 December 1977 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  means of agricultural production;  plant product
 Date Published: 1978-02-11

 Avis juridique important|31978D012478/124/EEC: Commission Decision of 28 December 1977 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 041 , 11/02/1978 P. 0038 - 0039COMMISSION DECISION of 28 December 1977 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (78/124/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 78/55/EEC of 19 December 1977 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Grand Duchy of Luxembourg, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during the year 1975 in one or more of the Member States are, after 31 December 1977, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Grand Duchy of Luxembourg has applied for such authorization in respect of varieties of cereals; Whereas the varieties of oats concerned are of the winter type ; whereas the varieties of maize concerned have an FAO maturity class index of 300 or over ; whereas it is well known that the varieties of winter oats, the varieties of durum wheat and varieties of maize which have an FAO maturity class index of 300 or over at present are not yet suitable for cultivation in the Grand Duchy of Luxembourg (Article 15 (3) (c), second case thereof); Whereas, therefore, the application of the Grand Duchy of Luxembourg in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Grand Duchy of Luxembourg shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varieties listed in the 1978 common catalogue of varieties of agricultural plant species: Cereals 1. Avena sativa L. Marros Trevine; 2. Triticum durum L. Isa Mida Polesine Riente Sabato Visco Tomclair Valgerardo Valnova; 3. Zea mais L. Alfa Arx Athos Avala Axia Azur 602 Banat Beograd Boran Bosna Drop 588 Faktor Flare Granit Hawk Iris Jadran (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. Kirk Kombinat Light Lucal Luck Manor Mentor Oromais Panter Petrovaradin Quadrant Ruma Siloverde Sirmium Zemun. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Grand Duchy of Luxembourg shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 28 December 1977. For the Commission Finn GUNDELACH Vice-President